DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (U.S. Patent 6,676,154 B2), cited by applicant.
Regarding claim 1, Fischer (Figs. 1-5b) discloses an assembly comprising: 
an airbag 10, 10’ having an inflation chamber defined by a first inflatable section (part of 22 on upper/right side of 34, 34’ overlapping 22 in Figs. 3-5b and 1-2b, respectively), a second inflatable section (part of 22 on lower/left side of 34, 34’ overlapping 22 in Figs. 3-5b and 1-2b, respectively), and a duct (22, 22’ overlapped by 34, 34’) fluidly connecting the first inflatable section and the second inflatable section; 

Regarding claims 2-10, 12, and 13, Fischer (Figs. 1-5b) discloses the assembly,
(claim 2) further comprising a non-expandable region (at least seam of airbag 10, 10’, eye 44’) abutting the first inflatable section, the second inflatable section, and the duct, the non-expandable region having an opening (at 44’) adjacent the duct, the tether 34’ extending through the opening;
(claim 3) wherein the tail (36a, rearward end of 34’ attached to 10’ at 40’ near 16) is fixed to the non-expandable region (at least seam of airbag 10, 10’);
(claim 4) wherein the tether 34, 34’ includes a terminal end (36b, forward end of 34’ attached to 10’ at 40’ near 14) spaced from the tail and a hole (at 44’) adjacent the terminal end, the cinching loop being looped from the terminal end through the hole to the tail;
(claim 5) wherein the duct (22, 22’ overlapped by 34, 34’) provides the only fluid communication between the first inflatable section (part of 22 on upper/right side of 34, 34’ overlapping 22 in Figs. 3-5b and 1-2b, respectively) and the second inflatable section (part of 22 on lower/left side of 34, 34’ overlapping 22 in Figs. 3-5b and 1-2b, respectively);
(claim 6) wherein the airbag 10, 10’ is inflatable from an uninflated position to an inflated position, the tail in the inflated position being spaced farther from the duct than in the uninflated position;
(claim 7) further comprising a roof rail 28, the airbag 10, 10’ supported by the roof rail and inflatable away from the roof rail from an uninflated position to an inflated position, the tail in the inflated position being spaced farther from the roof rail than in the uninflated position;
(claim 8) further comprising a front door and a rear door, the first inflatable section (part of 22 on upper/right side of 34, 34’ overlapping 22 in Figs. 3-5b and 1-2b, respectively) being adjacent the front door and the second inflatable section (part of 22 on lower/left side of 34, 34’ overlapping 22 in Figs. 3-5b and 1-2b, respectively) being adjacent the rear door when the airbag is in the inflated position;
(claim 9) wherein the airbag is inflatable from an uninflated position to an inflated position, the cinching loop having a first circumference in the uninflated position and a second circumference in the inflated position, the second circumference smaller than the first circumference;
(claim 10) wherein the first circumference of the cinching loop allows gas flow through the duct and the second circumference of the cinching loop substantially closes the duct;
(claim 12) wherein the airbag is inflatable from an uninflated position to an inflated position, the cinching loop having a first circumference in the uninflated position and a second circumference in the inflated position, the second circumference smaller than the first circumference;
(claim 13) wherein the first circumference of the cinching loop allows gas flow through the duct and the second circumference of the cinching loop substantially closes the duct. 
Allowable Subject Matter
Claims 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616